Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
2.        With respect to applicant’s remarks regarding rejected claims 1, 13, 18, page 8, because the limitation of independent claims has been changed, new reference has been used for new rejection.
3.        Grounds for the rejection of claims 1-20 are provided below as necessitated by amendment.

Claim Rejections - 35 USC § 103
4.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious             

6.          Claim(s) 1, 13, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachalo (Pat. No. 4,540,283), Trainer (U.S. Pub. No. 2008/0221711), further in view of Cerni et al. (U.S. Pub. No. 2006/0274309). Hereafter “Bachalo”, “Trainer”, “Cerni”.
            Regarding Claim(s) 1, 13, Bachalo teaches 
            a first imaging device, (figure 1) comprising: 
            a lens, (figure 1, lens 26, 30, 32); and 
            a detector, (figure 1, photo-detector 44); and
            a laser source configured to emit a first laser beam and a second laser beam, (figure 1, laser source 16, first laser beam 12, second laser beam 14) wherein detector is configured to accumulate a metric of an intensity of an accumulated light that passes through the lens, the accumulated light is refracted/scattered from the particle, the accumulated light comprising light from the first laser beam and the second laser beam, (figure 1, photodetector 44, lens 32. 30, first laser beam 12, second laser beam 14. Column 1, lines 60-68; Column 2, lines 1-2; Column 3, lines 17-19, 29-32, 61-68; Column 4, lines 1-8; Column 5, lines 29-47, 56-68; Column 6, lines 1-5).  
              However, Bachalo does not teach the accumulated light comprising light from the first laser beam accumulated at a first time and the second laser beam accumulated at a second time occurring after the first time.  Trainer teaches the accumulated light comprising light from the first laser beam accumulated at a first time and the second laser beam accumulated at a second time occurring after the first time, (figure 49, light path of light beams from lens 4941B is shorter than light path of light beams from 4951.  Figures 49a, l51, light paths of light beams from two different light sources have different lengths.  Figure 67, light path of light beams from 
	Moreover, Bachalo does not teach a digital detector.  Cerni teaches a digital detector, ([0049].  Megapixel Nikon D70 digital camera is not different from a digital detector).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Bachalo by having a digital detector in order to implement inspection system to have actual high resolution photograph of the laser beam pattern, ([0049]).

            Regarding Claim(s) 18, Bachalo teaches 
            emitting a first laser beam and a second laser beam from a laser source, (figure 1, laser source 16, first laser beam 12, second laser beam 14); 
            separating the second laser beam from the first laser beam by a distance, (figure 1, first laser beam 12, second laser beam 14); and
            passing the first laser beam through an encapsulating section, the encapsulating section configured to allow a particle to flow therethrough; accumulating a first metric of a first intensity of a first light that passes through a lens of an imaging device, the first light scattered from a 
          accumulating a second metric of a second intensity of a second light that passes through the lens of the imaging device, the second light scattered from the particle that passes through the second laser beam, (the following figure 1, section A is not different from an encapsulating section, photodetector 44 is not different from an imaging device, lens 32. 30, first laser beam 12, second laser beam 14.  Column 1, lines 60-68; Column 2, lines 1-2; Column 3, lines 17-19, 29-32, 61-68; Column 4, lines 1-8; Column 5, lines 29-47, 56-68; Column 6, lines 1-5); and
        classifying a particle size based upon the first metric and the second metric, (Abstract, column 1, lines 9-12).  
              However, Bachalo does not teach the accumulated light comprising light from the first laser beam accumulated at a first time and the second laser beam accumulated at a second time occurring after the first time.  Trainer teaches the accumulated light comprising light from the first laser beam accumulated at a first time and the second laser beam accumulated at a second time occurring after the first time, (figure 49, light path of light beams from lens 4941B is shorter than light path of light beams from 4951.  Figures 49a, l51, light paths of light beams from two different light sources have different lengths.  Figure 67, light path of light beams from light source 6712 is longer than light path of light beams from light source 6711 to the sample cell.  Further light path from the sample cell of the light source 6712 to detector 6721 is longer than light path from the sample cell of the first light source 6711 to detector 6721.  Therefore, it 
 	Moreover, Cerni also teaches classifying a particle size based upon the first metric and the second metric, ([0004, 0058]).

7.          Claim(s) 2-6, 9-11, 14-16, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachalo (Pat. No. 4,540,283), in view of Trainer (U.S. Pub. No. 2008/0221711), further in view of Cerni et al. (U.S. Pub. No. 2006/0274309), further in view of Nakai et al. (U.S. Pub. No. 2021/0255086). Hereafter “Bachalo”, “Trainer”, “Cerni”, “Nakai”. 
            Regarding Claim(s) 2, Bachalo teaches all the limitations of claim 1 as stated above except for a laser terminator disposed in a path of the first laser beam and a path of the second laser beam, the laser terminator configured to interrupt the paths of the first and second laser beams.  Nakai teaches a laser terminator disposed in a path of the first laser beam and a path of the second laser beam, the laser terminator configured to interrupt the paths of the first and second laser beams, (Figure 1, L1 is not different from a path of the first laser beam, L2 is not different from a path of the second laser beam, beam trap 36 is not different from a laser terminator). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Bachalo by having a laser terminator in order to implement trap unwanted light beams. 

            Regarding Claim(s) 3, Bachalo teaches all the limitations of claim 1 as stated above except for an encapsulating section having an inlet for receiving the particle and an outlet for allowing the particle to exit the encapsulating section through the outlet.  Nakai teaches an encapsulating section having an inlet for receiving the particle and an outlet for allowing the particle to exit the encapsulating section through the outlet, (Figure 2, elements 34, 35, 31). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Bachalo by having a laser terminator in order to implement trap unwanted light beams.   

            Regarding Claim(s) 4, 14, 20, Bachalo teaches a beam displacer disposed between the laser source and the encapsulating section, the beam displacer configured to displace the first laser beam from the second laser beam, (figure 1, beam splitter 20 is not different from beam displacer configured to displace the first laser beam 12 from the second laser beam 14).

            Regarding Claim(s) 5, 15, Bachalo teaches a beam displacer inside the encapsulating section, the beam displacer configured to displace the first laser beam from the second laser beam, (the following figure 1, section A is not different from the encapsulating section, beam splitter 20 is not different from beam displacer.  Note: Applicants’ figure 2, element 204, 132, 136, disclose similar limitation).

            Regarding Claim(s) 6, 16, Bachalo teaches a beam displacer disposed between the laser source and the encapsulating section, the beam displacer configured to displace the first laser 

[AltContent: textbox (A)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    2487
    1832
    media_image1.png
    Greyscale


.

8.          Claim(s) 7, 8, 12, 17, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachalo (Pat. No. 4,540,283), in view of Trainer, further in view of Cerni et al. (U.S. Pub. No. 2006/0274309), further in view of Nakai et al. (U.S. Pub. No. 2021/0255086), further in view of Ihlefeld et al. (U.S. Pub. No. 2012/0008143) or Kupershmidt, (U.S. Pat. No. 5,515,163).  Hereafter “Bachalo”, “Trainer”, “Cerni”, “Nakai”, “Ihlefeld” or Kupershmidt.
            Regarding Claim(s) 8, 12, 17, 19, Bachalo teaches the second laser beam is displaced from the direction of the first beam, (figure 1, light beams 12, 14).  Although Bachalo does not teach the second laser beam is polarized at about 90 degrees with respect to the polarization of the first beam by a beam displacer, Nakai teaches, ([0037]), and Ihlefeld teaches polarized at about 90 degrees, ([0037]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Bachalo by having polarized at about 90 degrees in order to implement interference inspection.   
.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Fax/Telephone Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
February 7, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877